Citation Nr: 1641043	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material has been received to reopen a previously denied claim for entitlement to service connection for traumatic brain injury (TBI) and if so, whether service connection is warranted.  

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable rating for a scar on the right parietal scalp. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1999 to February 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2016, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to a compensable rating for a scar on the right parietal scalp and entitlement to service connection for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO denied the Veteran's claim for constant headaches and concussions.  The Veteran did not appeal.



2.  The evidence received since the prior denial of service connection TBI was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  In an August 2016 letter, the Veteran informed the Board that he was withdrawing his increased rating claim for tinnitus.  


CONCLUSIONS OF LAW

1.  The December 2007 rating decision is final. 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the December 2007 denial for the claim for service connection for TBI is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for withdrawal by the appellant of an appeal of the claim of entitlement to an increased rating claim for tinnitus have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for TBI.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In the December 2007 rating decision, the RO denied the Veteran's claim for constant headaches and concussions on the basis that there was no evidence of residuals of his in-service concussion.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the December 2007 rating decision is final.  

In a statement, dated October 2009, the Veteran submitted a statement indicating that he suffered 3 in-service head injuries and had a scar from one of the injuries.  In a November 2009 rating decision, the RO declined to reopen the matter on the basis that the Veteran did not submit new and material evidence.  

In a September 2010 rating decision, the RO reopened and denied the claim on the merits; however, that determination to reopen the claim is not controlling on the Board.  Regardless of the RO's action reopening a previously-denied claim and adjudicating the issue on its merits, the Board must first determine if claim was properly reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

Since the previous denial, there is evidence that the Veteran was service connected for a scar as a residual of one of his in-service head injuries.  The Veteran also testified at the August 2016 Board hearing that he has suffered from headaches since the in-service head injuries and prior to his post-service 2008 motor vehicle accident and now has a diagnosis of TBI.  As the Veteran's testimony was not previously submitted to agency decisionmakers, it must be considered new evidence.  The Board further finds that the evidence is not only new, but also material.  It raises a reasonable possibility of substantiating the claim when considered with the old evidence.  See Shade.  In that regard, the Veteran there is evidence that the Veteran suffers from TBI which may be a residual of his in-service head injuries - the absence of such fact which served as the basis for the previous denial.  

It is noted that the Veteran's service treatment records were associated with the Veteran's VBMS file in May 2010.  However, there is evidence that these records were requested and considered in December 2007.  Therefore, 38 C.F.R. § 3.156(c) is not applicable to his claim.

Accordingly, the Veteran's claim for service connection for TBI is reopened.

III.  Withdrawal

In an August 2016 VA Form 21-4138, the Veteran stated that he wished to withdraw his increased rating claim for tinnitus.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.



ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for TBI, having been received, the claim to reopen is granted to that extent only.

The claim for entitlement to a rating in excess of 10 percent for tinnitus is dismissed.


REMAND

First, at the August 2016 Board hearing, the Veteran testified that he receives treatment by his private physician, Dr. Neria, at the Virginia Hospital Center for his symptoms of traumatic brain injury.  He indicated that he would obtain the treatment records and provide them to the Board within 30 days of the hearing.  No records from Dr. Neria are currently associated with the Veteran's electronic claims folder.  As there is evidence of missing relevant private treatment records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Second, the Veteran contends that his TBI is as a result of his numerous in-service head traumas.  The Veteran was afforded VA examinations regarding his claim for TBI (previously claimed as headaches and concussions) in September 2007 and in April 2010.  The September 2007 examiner opined that there was no pathology for the Veteran's headaches.  The April 2010 VA examiner opined that it would be speculative to conclude that the Veteran's TBI was associated with service, given his intervening post-service 2008 motor vehicle accident.  The Veteran testified that he suffered from headaches prior to the 2008 motor vehicle accident and incurred his service-connected scar as a result of the in-service head traumas.  As the current medical opinions of records do not appear to have given full consideration of the record, the Board remands this matter for an additional VA examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), and requests an opinion as to whether it is at least as likely as not that the Veteran's TBI is etiologically related to the Veteran's service, to include his documented head trauma in service.  

Third, the Veteran also testified that the scar on his head tingles and is very sensitive to touch, especially when he gets a headache.  The Veteran was last afforded a VA examination in February 2011 regarding his scar.  The Veteran has alleged that the February 2011 examination report does not reflect the current severity of his scar.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his scar.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. Neria at Virginia Hospital Center and any other private facility where the Veteran has been assessed or treated for his TBI.  See Board Hearing Transcript, p. 17.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon.  The Veteran's electronic claims file, including a copy of this remand must be reviewed by the VA examiner.  The examiner is requested to provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed TBI (manifested by headaches) is etiologically related to his military service, to include documented head trauma in service.

The examiner's attention is directed, but not limited, to the following:

(i)  September 1999 service treatment records which indicate head trauma and treatment with 12 staples for closure;

(ii)  May 2002 service treatment records which indicate that the Veteran had difficulty seeing following blunt trauma to his left eye;

(iii)  a 2006 Report of Medical History which indicates that the Veteran suffered 3 grade 3 concussions in 1999, 2002, and 2005, all requiring hospitalizations; and 

(iv)  Veteran's 2007 claim (within 1 year of separation from service) for compensation benefits for headaches and statements that he suffered from headaches attributable to his service connected scar on the right parietal scalp since service and prior to his 2008 post-service motor vehicle accident.

A complete rationale for all opinions is requested.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3.  Schedule the Veteran for a VA examination to assess the severity of his service-connected scar on his right parietal scalp.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  

4.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


